DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed DATE/2021 has been entered.  Claims 1-11, 21, 23-26, and 28-29 remain pending in the application.  Claims 12-20, 22, and 27 have been canceled.  Applicant's amendments to the claims have overcome the 112(a) and (b) rejections previously set forth in the Non-Final Rejection mailed 03/18/2021.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas E. Vesbit on September 13, 2021.
The application has been amended as follows: 
Regarding claim 23, please amend the third paragraph as follows:
forming a first article from the material, including curing the binder to bind a first collection of the plurality of particles together into an outer wall of the first article that defines a cavity of the first article, including containing a second collection of the particles that are detached and unbound within the cavity, the first collection of particles remaining solid during formation of the first article, the first article defining an exterior and defining a first internal aperture
Please cancel claim 22.  

Allowable Subject Matter
Claims 1-11, 21, 23-26, and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of manufacturing a part comprising providing a material that includes a plurality of particles and a binder that is uncured, the particles being metallic; forming a first article from the material including curing the binder to bind a first collection of the particles together into an outer wall of the first article that defines a cavity of the first article, including containing a second collection of the particles that are detached and unbound within the cavity.  The first collection of particles remain solid during formation of the first article.  The method further comprises exposing the formed first article to a slurry of outer member material, and curing the outer member material about the formed first article to encase at least a portion of the formed first article with an outer member.  The outer member is rigid and has a melting point greater than that of the particles.  The outer member defines an internal cavity that corresponds to the first article.  The method further comprises heating the outer member and the first article to melt the first collection and the second collection of particles into a molten mass within the internal cavity of the outer member as the outer member holds the form of the molten mass to correspond to the first article; and solidifying the molten mass within the outer member to form a second article.  The second article corresponds to at least a portion of the internal cavity of the outer member.  
The closest prior art is Yolton et al. (US 20160158843 A1), in view of Xu et al. (US 20170284208 A1) and Xu in view of Liu (US2009/0007724) as set forth in the Non-Final Rejection mailed 03/18/2021.  Applicant argues that claim 1 has been amended to 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733